Title: To George Washington from Bryan Fairfax, 16 April 1770
From: Fairfax, Bryan
To: Washington, George

 

Dear Sir
April the 16th 1770

Having been travelling five days and not getting home till 11 oClock last night, I find myself & Horses rather too much fatigued to go to Court as I intended.
Mr Montgomerie informed me at the last Court that he shd be up at this in order to have his power of Attorney fully proved—and I wrote to Colo. Mason last week desiring to be informed of the date of his Power of Attorney, the one to Mr Montgomerie being dated the 6th of October 1769—I have directed Joe to enquire for a Letter from Mr Mason and deliver it to You, and I shall be obliged to You to open it, and if the date is not posterior to that of Mr Montgomerie’s and you incline to receive from him as Mr Savage’s Attorney the three years Annuity due, being £300, and pay it to him as Mrs Savages, I am also willing, and your Receipt will be as effectual as a joint one from us both. Mr Montgomerie receiving the money as her Attorney will be answerable to her for it, and this may be a speedy way of getting the money paid to her—for Mr Montgomerie told me he would settle it in that manner if agreeable to you.
I purposed to have spoke to you in person upon the Subject but being much fatigued I am in hopes this Letter will answer the same End. I am Dr Sir Your most obedt

Bryan Fairfax


I shall be obliged to You to excuse my not coming to Mr Montgomerie to whom I made a promise of being at Court, and I have hurried myself too much in order to perform it.

